Citation Nr: 0405886	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  96-49 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1968 to July 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision, in 
which the Des Moines, Iowa, Department of Veterans Affairs 
(VA) Regional Office (RO) denied reopening a previously 
denied claim of entitlement to service connection for PTSD.  
In July 2002, the Board reopened the claim and then denied it 
on its merits. 

The veteran appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veterans Claims.  In 
August 2003, based on a Joint Motion for Partial Remand 
(joint motion), the Court vacated that portion of the Board's 
July 2002 decision denying entitlement to service connection 
for PTSD and remanded the veteran's appeal to the Board for 
readjudication in accordance with the joint motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In various documents dated from 1996 to 2002, the RO informed 
the veteran that, to prevail in his claim for service 
connection for PTSD, he needed to submit evidence linking his 
PTSD to a verified in-service stressor.  The RO provided the 
veteran multiple opportunities to substantiate his claim.  
Specifically, the RO contacted the veteran, requested him to 
submit more detailed stressor information, and informed him 
that it could not attempt to verify his alleged stressors in 
the absence of such information.  The veteran's former 
representative also endeavored to obtain more detailed 
stressor information by telephoning the veteran and engaging 
in "an extensive conversation" in August 2001.  Both VA and 
the veteran's former representative emphasized the importance 
of submitting such information, but the veteran never 
identified the specific dates and places of the alleged 
stressor incidents, the specific units to which he was 
assigned at that time, or the names of the individuals who 
were injured or killed during those incidents. 

In its joint motion, the parties to this appeal agreed that 
the Board, in its July 2002 decision, did not present 
sufficient reasons and bases to support its conclusion that 
VA provided the veteran adequate notice of the information 
and evidence necessary to substantiate his claim pursuant to 
38 U.S.C.A. § 5103(a), as amended by the VCAA.  The parties 
cited to Quartuccio and explained that the documents to which 
the Board referred as meeting VCAA notice requirements did 
not conform to the requirement that VA specifically inform 
the claimant as to the type of information and evidence 
necessary to substantiate his claim and indicate which 
portion of that information and evidence was to be provided 
by the veteran and which portion of that information and 
evidence was to be provided by VA.  The parties also 
explained that, although the RO sent the veteran a VCAA 
letter in March 2001, that letter informed the veteran of the 
evidence necessary to substantiate another claim, not the 
claim on appeal.  

Based on the August 2003 Order of the Court, the Board finds 
that a Remand is necessary so that VA can satisfy the 
notification requirements of the VCAA and recent case 
precedent by providing the veteran additional information 
regarding the evidence needed to support his claim and 
explaining to him who is responsible for submitting such 
evidence.  The RO should advise the veteran that VA's duty to 
assist is not a one-way street and that if the veteran wishes 
assistance in the development of his claim, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
it is not an impossible or onerous task for appellants who 
claim entitlement to service connection for PTSD to supply 
the names, dates and places of events claimed to support a 
PTSD stressor).

This case is REMANDED for the following development:

1.  VA must review the claims file and 
undertake all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Such action should include 
informing the veteran of the evidence 
needed to support his claim, specifically, 
more detailed stressor information, and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  The RO should advise the 
veteran that VA's duty to assist is not a 
one-way street and that if the veteran 
wishes assistance in the development of 
his claim, he cannot passively wait for it 
as his actions are essential in obtaining 
the necessary information.  

2.  Thereafter, VA should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If VA denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites the provisions 
governing VA's duties to notify and 
assist, and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to comply with the Court's 
August 2003 Order.  No inference should be drawn regarding 
the ultimate disposition of this claim.  The veteran is free 
to submit any additional argument or evidence he wishes to 
have considered in connection with his appeal; however, he is 
not required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




